Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The claims received 2/15/2021 are hereby entered. 

Response to Amendment
	The examiner is in receipt of applicant’s After Final response to office action mailed 12/16/2020, which was received 2/15/2021. Acknowledgement is made to the amendment to claims 1,10,15,16,20, the cancelation of claims 7,8,14,19,21-23. Applicant’s amendment and remarks were carefully considered and was persuasive in regards to the USC 103 rejection, however, after further search and consideration the following new ground of rejection, which was necessitated by amendment follows. The amendment and remarks were not persuasive in regards to the USC 101 rejection, therefore, the previous USC 101 rejection is restated below modified as necessitated by amendment.
	In regards to the traversal of the restriction of claims 21-23 by original presentation. The examiner has reconsidered and finds the searching of the additional claims would not have been a burden and therefore, the a withdrawal of finality is made and the newly amended independent claims, that incorporate the features of claims 21-23 that were canceled, are treated below. This action is made final because the new grounds of rejection was necessitated by amendment. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6,9-13,15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity (Managing personal behavior or relationships), and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) groupings of abstract ideas, including:
1.    (Currently amended) A computing system comprising:

 a database of users; a database of garments;
a database of mappings,
wherein a mapping maps one or more users of the database of users to one or            more garments of the database of garments and 
wherein each mapping includes a weight for its corresponding user-garment pair, 
wherein the database of mappings is used to calculate a model which calculates a probability of a user interacting with a garment; and a processor configured to
a)    receive information containing a user interaction with a garment, wherein the user interaction comprises the user viewing a product page, 
wherein the information containing the user interaction comprises an amount of time that the user viewed the product page;
b)    update a weight of a mapping in the database of mappings based on the user interaction, wherein updating the mapping in the database of mappings is in response to the receipt of the information containing the user interaction;
c)    update the model using a moving average filter; and
present another garment to the user, wherein the another garment is selected from the database of garments using the database of mappings and based on the amount of time that the user viewed the product page.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Mathematical concepts include:
mathematical relationships, mathematical formulas or equations, mathematical calculations

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people and mathematical relationships, mathematical formulas or equations, mathematical calculations.
That is, other than reciting that there are databases, a product page and a processor, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “mapping, calculating, receiving information, updating a weight” in the context of this claim encompasses managing personal behavior or relationships or interactions between people and mathematical relationships, mathematical formulas or equations, mathematical calculations.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity and mathematical relations” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
- 1.    (Currently amended) A computing system comprising:
   a database of users; a database of garments;
a database of mappings,
- wherein a mapping maps one or more users of the database of users to one or            more garments of the database of garments and 
- wherein each mapping includes a weight for its corresponding user-garment pair, 
- wherein the database of mappings is used to calculate a model which calculates a probability of a user interacting with a garment; and a processor configured to: a)    receive information containing a user interaction with a garment, wherein the user interaction comprises the user viewing a product page, wherein the information containing the user interaction comprises an amount of time that the user viewed the product page;
b)    update a weight of a mapping in the database of mappings based on the user interaction, wherein updating the mapping in the database of mappings is in response to the receipt of the information containing the user interaction;
c)    update the model using a moving average filter; and
d)    present another garment to the user, wherein the another garment is selected from the database of garments using the database of mappings and based on the amount of time that the user viewed the product page.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a database, processor and product page, are recited at a high-level of generality (i.e., as a generic database, processor and product page performing 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. transmitting data to a product page) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. databases) see Versata, OIP Techs
comparing user data with saved recommended therapeutics (recommending products based on comparing user data to stored products) see SmartGene, Inc. v Advanced Biological Labs.
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claims 10 and 15 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-6,9-13,16-18,20 are dependencies of claims 1,10,15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the database of users contains features of users and the database of garments contains features of garments.
wherein a plurality of interactions with a garment by a plurality of users having similar features is used to predict a feature of the garment.
wherein the database of mappings is used to predict, based on a plurality of users having a similar feature, a probability that a user having that similar feature is to interact with a garment.
wherein garments are filtered by the feature and the garment is presented to a user based on a probability of the garment having the feature.
wherein the database of mappings is used to calculate a probability of a user interacting with a garment based on the mapping.
wherein the weights are presented to an evaluator for tuning.

Please note that per the specification 004 and 0040, the evaluator for tuning purposes is a human subject matter expert.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,9,10,11,15,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Dey (US PG PUB 20170278172) in view of Acharya (US PG PUB 20050256759).

In regards to claim 1, Dey discloses a computing system comprising: a database of users (Dey, FIG 1, database collects activity of users through their browsing devices Item 14); a database of garments (Dey, para 0081, items that may include garments are stored in a catalog); a database of mappings (Dey, para 0028, items on display are mapped to the product that is being displayed on a particular coordinate of the catalog page), wherein a mapping maps one or more users of the database of users to one or more garments of the database of garments and wherein 
a)    receive information containing a user interaction with a garment, wherein the user interaction comprises the user viewing a product page, wherein the information containing the user interaction comprises an amount of time that the user viewed the product page (Dey, para 0042, “The functions 10A, 10B and 10C of the server 10 can also operate at least in part to assign different weights to different products depicted on a given web page, if the web page has multiple products, based upon the time duration of focus the user spends on each product. In this case the weight of a given product can be determined, for example, as number of time units (seconds) that a user has focused on a given product. The product weight can be set to zero if the user's attention is shorter than some minimum threshold);
b)    update a weight of a mapping in the database of mappings based on the user interaction (Dey, para 0053, “The use of the embodiments of this invention further provide a capability to update product recommendations (those products placed in the secondary shopping cart by the function 10G) dynamically over time, as a person browses through a session and the person's interest and engagement levels with products evolve (found by cognition, based upon eye tracking and emotion detection). The secondary shopping cart facilitates the speed and accuracy of the check-out items the user wanted to purchase or at least showed a positive interest in. The secondary shopping cart also enables provisioning the retail checkout system with the ability to cross-sell and up-sell products””, 
wherein updating the mapping in the database of mappings is in response to the receipt of the information containing the user interaction (Dey, para 0053); 
Dey teaches the use of a plurality of filters to update a model, but does not specifically mention that the filter is a moving average filter. Acharya teaches  the use of moving average filters (Acharya, para 0042). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Dey the user of a moving average as is taught by Acharya, since this will assure that old data that may not be relevant are removed or given less weight to assure that the recommendation is current user interests. 
d)    present another garment to the user, wherein the another garment is selected from the database of garments using the database of mappings and based on the amount of time that the user viewed the product page (Dey, FIG 1, product recommendation are dent to device of user that collects information form browsing data).

In regards to claim 2, the combination of Dey and Acharya teach wherein the database of users contains features of users and the database of garments contains features of garments (Acharya, para 0067, customer demographic, Dey, para 0020, product catalog contains description of the product).

In regards to claim 6, the combination of Dey and Acharya teach wherein the database of mappings is used to calculate a probability of a user interacting with a garment based on the mapping Dey, para 0045, products are scored to determine the probability that a product will be looked at in a secondary shopping cart).

In regards to claim 9, the combination of Dey and Acharya teach wherein the weights are presented to an evaluator for tuning (Dey, para 0047, weights are adjusted by one of many possible algorithms to favor the items that evoke a higher degree of interest).

In regards to claim 10, the combination of Dey and Acharya teach a method comprising:
creating a model of user-garment interaction based on a mapping of one or more users in a database of users to one or more garments in a database of garments, comprising: receiving information containing a user interaction with a garment, wherein the user interaction comprises the user viewing a product page, 
wherein the information containing the user interaction comprises an amount of time that the user viewed the product page:
updating the mapping in response to the information containing the user interaction, wherein the mapping is in a database of mappings and wherein the database of mappings is used to calculate the model which calculates a probability of a user interacting with a garment; and
and presenting another garment to the user, wherein the another garment is selected from the database of garments using the database of mappings and based on the amount of time that the user viewed the product page (see response to claim 1).

In regards to claim 11, the combination of Dey and Acharya teach wherein the database of users contains features of the users and the database of garments contains features of the garments (see response to claim 2).

In regards to claim 15, the combination of Dey and Acharya teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least:
receive user-garment interaction information, wherein the user-garment interaction information is based on a user viewing a product page, 
wherein the user-garment interaction information is further based on an amount of time that the user viewed the product page:
update a weight in a user-garment mapping in response to the user-garment interaction information, wherein the mapping is in a database of mappings and wherein the database of mappings is used to calculate a model which calculates a probability of a user interacting with a garment;

wherein the model is updated using a moving average filter 
present another garment to the user, wherein the another garment is selected a plurality of garments using the user-garment mapping and based on the amount of time that the user viewed the product page (see response to claim 1).

In regards to claim 16, the combination of Dey and Acharya teach wherein the user-garment mapping maps one or more users in a database of users to one or more garments in a database of garments, and wherein the database of users contains features of the users and the database of garments contains features of the garments (see response to claim 2).

In regards to claim 20, the combination of Dey and Acharya teach wherein the model is further presented for tuning by an evaluator (see response to claim 9).

Claims 3-5,12,13,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dey (US PG PUB 20170278172) in view of Acharya (US PG PUB 20050256759) and further in view of Pham (US PG PUB 20160019626).

In regards to claim 3, the combination of Dey and Acharya teach interaction with a product by a plurality of users, but does not specific ally mention wherein a plurality of interactions with a garment by a plurality of users having similar features is 

In regards to claim 4, the combination of Dey, Acharya and Pharm teach wherein the database of mappings is used to predict, based on a plurality of users having a similar feature, a probability that a user having that similar feature is to interact with a garment (Pharm, para 0025, customer data is collected to determine if the recommended size is effective).

In regards to claim 5, the combination of Dey, Acharya and Pharm teach wherein garments are filtered by the feature and the garment is presented to a user based on a probability of the garment having the feature (Pharm, FIG 2).

In regards to claim 12, the combination of Dey, Acharya and Pharm teach wherein a plurality of interactions with a garment by a plurality of users having similar features is used to predict a feature of the garment (see response to claim 3).

In regards to claim 13, the combination of Dey, Acharya and Pharm teach wherein the database of mappings is used to predict, based on a plurality of users having a similar feature, a probability that a user having that similar feature is to interact with a garment (see response to claim 4).

In regards to claim 17, the combination of Dey, Acharya and Pharm teach wherein a plurality of interactions with a garment by a plurality of users having similar features is used to predict a feature of the garment (see response to claim 3).

In regards to claim 18, the combination of Dey, Acharya and Pharm teach wherein the database of mappings is used to predict, based on a plurality of users having a similar feature, a probability that a user having that similar feature is to interact with a garment (see response to claim 4).

Response to USC 103 Arguments
Applicant’s arguments with respect to claim(s) 1-6,9-13,15-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to USC 101 Arguments
Applicant argues that invention provides for an improvement to the technical field of garment user matching. The examiner disagrees and directs applicant’s attention to SmartGene where a system matching users to service data was found by the courts to be ineligible un USC 101. 
Applicant argues that the examiner has not considered all the steps in the analysis. The examiner disagrees and directs applicant’s attention to the rejection under USC 101 supra. 
Applicant argues that the claims are similar to DDR, the Examiner disagrees. Applicant attempts to argue that the claimed invention addresses a challenge that is particular to online environments such as the Internet; however, Applicant's analogy is inapposite The claims in DDR Holdings attempted to address the problem specific to the routine functionality of a link (i.e. a user is directed away from the current page to the site of another merchant). The claims of DDR Holdings specified how interactions with the computer/Internet were manipulated to create a composite/hybrid page that prevented the user from being directed to the outside merchant, therein overriding the routine function of the link. The claims of the instant application, however, merely represent a scheme to perform information filtering in a more accurate manner and lack any restriction on the manner in which the computing operations are to be performed. The manner in which the currently pending claims are written is much more akin to the claims in Internet Patents Corp. v. Active Network, Inc. (Fed. Cir. 2015) (claims contained no restriction on the manner in which the additional elements perform these claimed functions) and Ultramercial Inc. v. Hulu LLC (Fed. Cir. 2014) (generally linked the abstract idea to a particular technological environment) than DDR Holdings. 
Additionally, while the Examiner acknowledges that the claims are set within an online environment, Applicant’s claims do little more than merely place the abstract idea into such an environment. While online environments may commonly make use of information filtering schemes, the problem of accurately filtering information does not arise specifically in the realm of the Internet. Moreover, even assuming arguendo such a problem is considered "Internet centric" (which the Examiner does not acquiesce), the claims in DDR Holdings were found to be “necessarily rooted in computer technology in order to overcome a problem arising specifically in the realm of online computing”. In other words, the claims were both “necessarily rooted” and solving an “Internet centric” problem. Even giving Applicant the benefit of the doubt that the claims are solving such an Internet centric problem, the claims are not necessarily rooted as such filtering can be performed manually by a human user, either mentally or using pen and paper. Furthermore, as noted in Versata Development Group Inc. v. SAP America Inc. (Fed. Cir. 2015) arranging, storing, retrieving, sorting, eliminating, and determining information – the functions which the claimed limitations ultimately achieve – do not act to impart “significantly more” than any judicial recited in the claim. 
Lastly to this accord, while the claims may improve the accuracy of filtered information, the claims do not improve the computer’s ability to store information more efficiently, increase the computer’s processing power, improve the computer’s ability to process any algorithm more efficiently, etc. Instead, any improvement found in the claim is to the method of performing the abstract idea itself – i.e. the filtering of information.
As such, for at least the reasons above the rejection 3 under 35 USC 101 has been maintained. A more detailed discussion is provided below under the rejection heading Claim Rejections - 35 USC § 101. 

	
	              Discussion of additional cited art from PTO 892:
	(i) US PG PUB 20170124624 to Agrawal, teaches monitoring consumer product view interaction to improve upsell recommendations.

		 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625